FILED
                            NOT FOR PUBLICATION                             APR 28 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DARIN JONES,                                     No. 13-15177

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02769-RCB

  v.
                                                 MEMORANDUM*
CORRECTIONS CORPORATION OF
AMERICA,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Robert C. Broomfield, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Alaska state prisoner Darin Jones appeals pro se from the district court’s

summary judgment in his 42 U.S.C. § 1983 action alleging various constitutional

violations by Corrections Corporation of America (“CCA”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Jones’s failure to

protect claims because, even assuming that a constitutional deprivation occurred,

Jones failed to raise a genuine dispute of material fact as to whether any

constitutional deprivation resulted from an official policy, practice, or custom of

CCA. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978) (explaining

that an entity acting under color of state law may be sued only where the action

that is alleged to be unconstitutional implements or executes a policy statement,

ordinance, regulation, or decision officially adopted and promulgated by that

body’s officers, or if the deprivations are pursuant to governmental custom); see

also Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012) (“[W]e see

no basis in the reasoning underlying Monell to distinguish between municipalities

and private entities acting under color of state law.”).

      We do not consider Jones’s argument regarding amendment of his complaint

because he raised this argument for the first time on appeal. See Greger v.

Barnhart, 464 F.3d 968, 973 (9th Cir. 2006) (holding that a new issue raised on

appeal was waived by counseled plaintiff’s failure to raise it before the district

court).


                                           2                                    13-15177
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                         3                                   13-15177